Citation Nr: 0733908	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-35 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating, greater than 
10 percent, for mechanical low back pain.

2.  Entitlement to an initial increased (compensable) rating 
for hemorrhoids. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the July 2002 rating decision, the RO granted the claim of 
entitlement to service connection for mechanical low back 
pain and assigned a 10 percent rating, effective June 2002.  
The RO also granted the claim of entitlement to service 
connection for hemorrhoids and assigned a noncompensable 
rating, effective June 2002.

In March 2005, the veteran presented testimony before an 
Acting Veterans Law Judge at the RO (Travel Board hearing).  
A transcript of the hearing is of record. 

In December 2005 the Board remanded these issues for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the March 2005 
Travel Board hearing is no longer employed at the Board.  In 
September 2007, the Board issued a letter to the veteran that 
informed him of this circumstance and that asked him to 
inform the Board as to whether he wanted to attend a new 
hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The veteran 
replied that he wanted a new Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing.  After 
the veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

